DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Raphael et al. (US#2019/0350398) in view of Eveloff (US#2018/0070753).
Regarding claim 1, Raphael discloses a package receptacle comprising: a plurality of side walls 103,107,109,119, a bottom 121 and a lid 111, wherein the lid is connected to one of the plurality of side walls 119 by a hinge 116,305,307 and is repositionable between an open position and a closed position; an enclosure defined by the plurality of side walls, the bottom and the lid, wherein the enclosure is sized and configured to receive at least one package; at least one pin 301 in at least one of the plurality of side walls and the bottom; and a locking mechanism 115.  
Regarding claim 1, Raphael fails to disclose a pair of supports to hold the lid in the open position.  However, as evidenced by Eveloff, including a pair of supports to hold the lid open is known in the package receptacle art, see mechanical/gas springs [0034] for lid 104.  Therefore, as evidenced by Eveloff, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raphael by including a pair of supports to hold the lid in the open position.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of a pair of supports to hold the lid in the open position would enhance safety and automation of the receptacle.
Regarding claims 5-7, Raphael discloses a motion sensor [0043], a wireless communication paired to a remote electronic device Fig. 16 and [0045], a battery 1509 [0442], and a GPS transmitter 1511 [0043].
Regarding claim 8, Raphael discloses wherein the locking mechanism is comprised of a select one of a RFID reader, biometric scanner (fingerprint), or key pad [0352].  
Regarding claim 10, Raphael fails to disclose a removable insulation layer and a thermometer.  However, as evidenced by Eveloff, including a removable (i.e. capable of being removed) insulation layer and a thermometer is known in the package receptacle art, see temperature controlled (thermometer) compartments 150 and 152 which are air conditioned and/or heated (removable insulation layer).  Therefore, as evidenced by Eveloff, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raphael by including temperature controlled (thermometer) compartments which are air conditioned and/or heated (removable insulation layer).  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  
Regarding claim 12, Raphael discloses wherein the at least one pin 301 is positioned at a corner formed by at least one of the plurality of side walls and the bottom (see Fig. 3D). 

Claims 2-4 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Raphael et al. (US#2019/0350398) in view of Eveloff (US#2018/0070753), and further in view of Sundaresan (US#10083561).
Regarding claim 2, Raphael discloses a bracket 151 to secure the package receptacle to a structure as opposed to a cable to secure the package receptacle to a structure.  However, as evidenced by Sundaresan, such an attachment structure is known in the package receptacle art, see cable 102 for attachment to a door knob (col. 2, line 67 thru col. 3, line 3).  Therefore, as evidenced by Sundaresan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Raphael by  replacing its door engaging bracket with a doorknob engaging cable.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the cable would allow for door attachment without requiring opening of the door.
Regarding claim 3, Sundaresan teaches wherein the cable is comprised of at least one of a noose, a loop or a ring positioned at a first end of the cable for attachment to a doorknob (col. 2, line 67 thru col. 3, line 3) and further wherein a second end of the cable is attached to the package receptacle.  
Regarding claim 4, Sundaresan teaches wherein the cable is manufactured from metal (col. 2, lines 60-65), but fails to specifically disclose the metal material being steel.  However, it would have been an obvious design consideration to utilize steel for the inherent material properties thereof, since the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 13, Raphael discloses a package receptacle comprising a generally quadrate or rectangular structure comprised of a plurality of side walls 103,107,109,119, a bottom 121 and an interior; a lid 111 hingedly connected via hinge 116,305,307 to at least one 119 of the plurality of side walls; and a lock 115 for securing the lid in a closed position.  
Regarding claim 13, Raphael fails to disclose at least one gas cylinder extending between the lid and at least one of the plurality of side walls to hold the lid in an open position.  However, as evidenced by Eveloff, including at least one gas cylinder extending between the lid and at least one of the plurality of side walls to hold the lid in an open position is known in the package receptacle art, see gas springs (gas cylinders) [0034] for lid 104.  Therefore, as evidenced by Eveloff, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raphael by including at least one gas cylinder extending between the lid and at least one of the plurality of side walls to hold the lid in an open position.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of at least one gas cylinder extending between the lid and at least one of the plurality of side walls to hold the lid in an open position would enhance safety and automation of the receptacle.
Regarding claim 13, Raphael discloses a bracket 151 to secure the package receptacle to a structure as opposed to a cable to secure the package receptacle to a structure.  However, as evidenced by Sundaresan, such an attachment structure is known in the package receptacle art, see cable 102 for attachment to a door knob (col. 2, line 67 thru col. 3, line 3).  Therefore, as evidenced by Sundaresan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Raphael by  replacing its door engaging bracket with a doorknob engaging cable.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the cable would allow for door attachment without requiring opening of the door.
Regarding claim 14, Raphael discloses a plurality of removable (capable of being removed) hinge pins 607 for joining the plurality of side walls to the bottom.  
Regarding claim 15, Raphael discloses a motion sensor [0043], a wireless communication paired to a remote electronic device Fig. 16 and [0045], a battery 1509 [0442], and a GPS transmitter 1511 [0043].
Regarding claim 16, Sundaresan teaches wherein the cable is comprised of at least one of a noose, a loop or a ring positioned at a first end of the cable for attachment to a doorknob (col. 2, line 67 thru col. 3, line 3) and further wherein a second end of the cable is attached to the package receptacle.  
Regarding claim 17, Sundaresan teaches wherein the cable inherently comprises an adjustment mechanism for altering a size of the select one of the loop, the ring, the noose or the closed end to first allow placement around the doorknob and then forming of the “tight loop” around the doorknob (col. 2, line 67 thru col. 3, line 3).  
Regarding claim 18, Raphael discloses wherein the locking mechanism is comprised of a select one of a RFID reader, biometric scanner (fingerprint), or key pad [0352].  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raphael et al. (US#2019/0350398) in view of Eveloff (US#2018/0070753), and further in view of Rampton (US#2019/0231107).
Regarding claim 9, Raphael fails to disclose wherein the bottom further comprises one or more pockets for receipt of a weight.  However, as evidenced by Rampton, the bottom including a pocket for receipt of weight is known in the package receptacle art, see pocket 114 secured to bottom 102 of receptacle 100, wherein the pocket receives a weight material therein [0040].  Therefore, as taught by Rampton, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Raphael such that the bottom comprises one or more pockets for receipt of a weight.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the pocket for receipt of a weight would deter tipping of and theft of the receptacle. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Raphael et al. (US#2019/0350398) in view of Eveloff (US#2018/0070753), and further in view of Gecho (US#2021/0196071).
Regarding claim 11, Raphael fails to disclose at least one opening for securing the package receptacle to a surface, wherein the at least one opening is positioned along the bottom or at least one of the plurality of side walls.  However, including at least one opening for securing a package receptacle to a surface, wherein the at least one opening is positioned along the bottom or at least one of the plurality of side walls is known in the package receptacle art, see rear side wall openings receiving anchors 74, [0025] and Fig. 4.  Therefore, as taught by Gecho, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Raphael by including at least one opening for securing the package receptacle to a surface, wherein the at least one opening is positioned along the bottom or at least one of the plurality of side walls.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of rear side wall openings for receiving anchors would prevent theft of the receptacle.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Raphael et al. (US#2019/0350398) in view of Sundaresan (US#10083561).
Regarding claim 19, Raphael discloses a package delivery container comprising: a container having a plurality of side walls 103,107,109,119, a bottom 121 and a lid 111, wherein the container is repositionable between a deployed position and a collapsed position and the lid is repositionable between an open position and a closed position; the plurality of side walls and the bottom are connected to one another through a plurality of removable (capable of being removed) hinge pins 301,303,307,309, wherein the plurality of removable pins hold the container in either the deployed position or in the collapsed position; a lock 115 for securing the lid in the closed position.
Regarding claim 19, Raphael discloses a bracket 151 to secure the package receptacle to a structure as opposed to a cable connected to one of the plurality of side walls or the bottom at a first end of the cable and having a second end with one of a loop, a noose or a ring.  However, as evidenced by Sundaresan, such an attachment structure is known in the package receptacle art, see cable 102 connected to one of the plurality of side walls or the bottom at a first end of the cable and having a second end with one of a loop, a noose or a ring for attachment to a door knob (col. 2, line 67 thru col. 3, line 3).  Therefore, as evidenced by Sundaresan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Raphael by replacing its door engaging bracket with a doorknob engaging cable.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the doorknob engaging cable would allow for door attachment without requiring opening of the door.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Raphael et al. (US#2019/0350398) in in view of Sundaresan (US#10083561), in view of Rampton (US#2019/0231107), and further in view of Eveloff (US#2018/0070753).
Regarding claim 20, Raphael discloses a motion sensor [0043], a wireless communication paired to a remote electronic device Fig. 16 and [0045], a battery 1509 [0442], and a GPS transmitter 1511 [0043].
Regarding claim 20, Raphael fails to disclose a weight disposed on the bottom.  However, as evidenced by Rampton, the bottom including a pocket for receipt of weight is known in the package receptacle art, see pocket 114 secured to bottom 102 of receptacle 100, wherein the pocket receives a weight material therein [0040].  Therefore, as taught by Rampton, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Raphael such that the bottom comprises one or more pockets for receipt of a weight.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the pocket for receipt of a weight would deter tipping of and theft of the receptacle. 
Raphael claim 20, Raphael fails to disclose a removable insulation layer and a thermometer.  However, as evidenced by Eveloff, including a removable (i.e. capable of being removed) insulation layer and a thermometer is known in the package receptacle art, see temperature controlled (thermometer) compartments 150 and 152 which are air conditioned and/or heated (removable insulation layer).  Therefore, as evidenced by Eveloff, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raphael by including temperature controlled (thermometer) compartments which are air conditioned and/or heated (removable insulation layer).  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677